DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/30/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non-Patent Literature document contains no English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light source unit” in Claim 4
“imaging element” in Claim 4
Support for the “light source unit” has been provided in paragraphs [0015-18] and support for the “imaging element” has been provided in paragraphs [0022-24] of the Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase “alternately arranging a plurality of filters” in line 2.  This limitation is indefinite because it is unclear if the term “alternately” refers to the placement of one of the filters relative to the other filters or the replacement of one or more filters over time.  For example, an alternating arrangement could be an interspersed stack of filters or an arrangement in which filters are alternately applied for illumination and then swapped for other filters.  For the remainder of this Action, it is assumed that the filters can be alternately applied to and removed from the light path over time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060058684 A1 by Sendai (hereinafter “Sendai”) in view of US 20160313551 A1 by Takei (hereinafter “Takei”).
Regarding Claim 4, Sendai discloses an electronic endoscope system (fluorescent endoscope; [0119]; Fig. 1), comprising: a light source unit (illuminating unit 110) configured to emit narrow-band light and broadband light (white light Lw and excitation light Lr); an imaging element (image detecting unit 300) configured to image a subject illuminated alternately with the narrow-band light and the broadband light (target subject 50; [0120]; Fig. 1); to generate, as a first image signal, an image signal of the subject imaged during an illumination period of the narrow-band light (narrow band fluorescent image data NS); 
Sendai does not disclose the light source unit alternately emitting narrow-band light and broadband light.  However, Takei discloses an endoscope system 1 with a light source unit 21 having light sources 31a-c which emit light in different wavelength bands ([0033-34]; Fig. 1).  The light sources 31a-c are alternately switched on and off by the light source control unit 38 to provide illumination light ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source unit disclosed by Sendai with the alternating emission capability disclosed by Takei with the benefit of performing operations which require emitted light to be pulsed in a predetermined order according to a predetermined time (Takei [0044]).
Regarding Claim 7, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai further discloses wherein the signal processing circuit (image computing unit 400) is configured to generate the high-intensity image signal and the low-intensity image signal, respectively, using the first image signal and the second image signal of the subject (processing and combining signals NS’’ and WS’ to get composite image CS as described above).
Sendai does not disclose illumination periods being temporally adjacent to each other.  However, Takei discloses a timing pattern for the light source unit 21 which includes a predetermined illumination 
Regarding Claim 8, Sendai as modified by Takei discloses the electronic endoscope system according to claim 7.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).
Regarding Claim 9, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).
Regarding Claim 10, Sendai discloses a method of generating an image of a specific living organism (fluorescent endoscope images a target subject; [0119]; Fig. 1), the method comprising: emitting narrow-band light and broadband light (white light Lw and excitation light Lr); imaging a subject illuminated alternately with the narrow-band light and the broadband light (image detecting unit 300 images target subject 50; [0120]; Fig. 1); generating, as a first image signal, an image signal of the subject imaged during an illumination period of the narrow-band light (narrow band fluorescent image data NS); generating, as a second image signal, an image signal of the subject imaged during an illumination period of the broadband light (wide band fluorescent image signal WS; [0125]; Fig. 8); generating a high-intensity image signal by adding the first image signal to the second image signal (combining reverse narrow band data NS’’ of the narrow band fluorescent signal NS and intensity WS’ of the wide band fluorescent signal WS to get composite image CS; [0144-146]; Figs. 7A-8); generating a low-intensity image signal by adding the first image signal to the second image signal after a signal level of the second image signal is reduced by multiplying the second image signal by a predetermined coefficient (combining reverse narrow band data NS’’ of the narrow band fluorescent signal NS and 
Sendai does not disclose the light source unit alternately emitting narrow-band light and broadband light.  However, Takei discloses an endoscope system 1 with a light source unit 21 having light sources 31a-c which emit light in different wavelength bands ([0033-34]; Fig. 1).  The light sources 31a-c are alternately switched on and off by the light source control unit 38 to provide illumination light ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source unit disclosed by Sendai with the alternating emission capability disclosed by Takei with the benefit of performing operations which require emitted light to be pulsed in a predetermined order according to a predetermined time (Takei [0044]).
Regarding Claim 12, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses wherein the subject is a living tissue inside a body cavity (target subject 50 is a living tissue; [0119-120]; Fig. 1).
Regarding Claim 13, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses wherein the generating the high-intensity image signal and the low-intensity image signal, respectively, comprise using the first image signal and the second image signal of the subject (processing and combining signals NS’’ and WS’ to get composite image CS as described above).
Sendai does not disclose illumination periods being temporally adjacent to each other.  However, Takei discloses a timing pattern for the light source unit 21 which includes a predetermined illumination order and illumination time for light sources 31a-c.  Image data from the light sources 31a-c is captured and processed according to the illumination pattern 31a, 31b, 31c, 31a…etc. such that each source is temporally adjacent to the other sources ([0055-57]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signal processing circuit disclosed by 
Regarding Claim 14, Sendai as modified by Takei discloses the method according to claim 13.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).
Regarding Claim 15, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).    

Claims 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Takei as applied to claims 4, 10 above, and further in view of US 20160157722 A1 by Kubo et al. (hereinafter “Kubo”).
Regarding Claim 5, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai further discloses a plurality of filters (filters 302 and 303; [0122]; Fig. 1).
Sendai does not disclose a lamp or the filters in the light source unit.  However, Kubo discloses a fluorescence observation apparatus 100 with a light source 3 containing a xenon lamp 31 and a filter 32 ([0024]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source device disclosed by Sendai with the lamp and the filter position disclosed by Kubo with the benefit of selectively transmitting excitation and illumination light from the light source (Kubo [0024]).
 Regarding Claim 6, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai does not disclose wherein the imaging element comprises an image sensor.  However, Kubo discloses the fluorescence observation apparatus 100 having an imaging unit 5 which contains image-acquisition devices 55 and 56.  The image-acquisition devices can be color CCD sensors ([0026]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 11, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses alternately arranging a plurality of filters (filter 303 includes filter 303a and 303b, and rotates to alternately transmit wide-band and narrow-band light; [0123-124]; Fig. 2).
Sendai does not disclose the filters arranged with respect to a lamp or illumination light.  However, Kubo discloses a fluorescence observation apparatus 100 with a light source 3 containing a xenon lamp 31 and a filter 32 ([0024]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source device disclosed by Sendai with the lamp and the filter position disclosed by Kubo with the benefit of selectively transmitting excitation and illumination light from the light source (Kubo [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100004513 A1
US 20090012361 A1
JP 2011024885 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA J NICOLAUS/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795